Exhibit 10.3


 
 
 
FORM OF
AMENDMENT TO THE
MANAGEMENT CONTINUITY AGREEMENT
FOR CO-CHIEF EXECUTIVE OFFICERS AND CORPORATE OFFICERS


WHEREAS, Ralcorp Holdings, Inc. (“Company”) entered into a Management Continuity
Agreement (“Agreement”) on March 31, 2006 with [ ] (“Executive”); and


WHEREAS, the Company and the Executive desire to amend the Agreement in certain
respects to reflect compliance with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Code”); and


WHEREAS, the Board of Directors of the Company has approved amendments to
reflect compliance with the provisions of Section 409A of the Code.


NOW, THEREFORE, the Agreement is hereby amended effective October 1, 2008 as
follows:


1.  
The content of Section 1.n. of the Agreement is deleted in its entirety and
replaced with the following:



“Non-Compete Effective Date” shall mean the date on which a Qualifying
Termination occurs which requires the Company or any entity on its behalf to pay
the Executive the severance benefits set forth under paragraphs a and b of
Section 3 hereunder.”
 
2.  
Section 3.d. of the Agreement is revised to clarify that payment will be made
for costs and fees incurred during the Executive’s lifetime.  As such, Section
3.d is hereby amended by deleting the content of Section 3.d in its entirety and
replacing it with the following:



“Payment, on a current and ongoing basis, of any actual costs and expenses of
litigation incurred by the Executive, during the Executive’s lifetime, including
costs of investigation and reasonable attorney’s fees, in the event the
Executive is a party to any legal action to enforce or to recover damages for
breach of this Agreement, or to recover or recoup from the Executive or the
Executive’s legal representative or beneficiary any amounts paid under or
pursuant to this Agreement, regardless of the outcome of such litigation, plus
interest at the applicable Federal rate provided for in Section 7872(f)(2) of
the Code.”


3.  
In order to clarify the timing of the accrual and reimbursement of any costs or
expenses incurred relating to outplacement assistance, Section 3.e. of the
Agreement is hereby amended by deleting the content of Section 3.e in its
entirety and replacing it with the following:



 
“Payment, on a current and ongoing basis (up to $20,000 in the aggregate) of
costs or expenses incurred relating to or in the nature of outplacement
assistance; provided that, such costs or expenses shall be limited to those
incurred on or before the last day of the second taxable year following the year
in which such Qualifying Termination occurred, and payment of such costs and
expenses shall be made no later than the third taxable year following the year
in which the Qualifying Termination occurred.”



4.  
Section 3 is revised to clarify that expenses eligible for reimbursement in
Section 3 do not affect expenses for reimbursement in other years and the timing
of any reimbursement.  Section 3 is further revised to clarify that a Change in
Control shall be deemed to occur only to the extent that it meets the
requirements of Section 409A.  As such, Section 3 is hereby amended by deleting
the paragraph immediately following Section 3.e of the Agreement and replacing
it with the following paragraph:



“Notwithstanding anything herein to the contrary, to the extent necessary to
avoid the adverse tax consequences under Section 409A of the Code, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, in accordance
with this Section 3, during a year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other year; the
reimbursement of an eligible expense shall be made on or before the last day of
the year following the year in which the expense was incurred; and the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for any other benefit.  In the event the Executive employment is
terminated (other than as a result of a Termination for Cause) and the Executive
objects to such termination orally or in writing and such termination occurs
within 270 days prior to a Change in Control, the Executive shall be treated as
meeting the requirements for severance benefits under Section 3, for a Payment
Period of 36 months.  Payment for this purpose shall be made or begin, as
applicable, under Section 3 on the date of the Change in Control (or thereafter
as specified) as though the date of the Change in Control were the date of a
Qualifying Termination for purposes of determining the time of payment under
Section 3.  For purposes of this paragraph only, a Change in Control shall be
deemed to occur only to the extent the Change in Control meets the requirements
of this Agreement and is a change in control event for purposes of Section 409A
of the Code.”


5.  
The last paragraph of Section 3 of the Agreement is revised to clarify that only
those costs and expenses of litigation incurred during a designated beneficiary
or legal representative’s lifetime shall be paid.  As such, Section 3 of the
Agreement is hereby amended by deleting the last paragraph of Section 3 and
replacing it with the following:



“The Executive may file with the Secretary or any Assistant Secretary of Ralcorp
a written designation of a beneficiary or contingent beneficiaries to receive
the payments described in subparagraphs (a) and (c) above in the event of the
Executive’s death following the Executive’s Qualifying Termination but prior to
payment by the Company.  The Executive may from time to time revoke or change
any such designation of beneficiary and any designation of beneficiary pursuant
to this Agreement shall be controlling over any other disposition, testamentary
or otherwise; provided, however, that if the Company shall be in doubt as to the
right of any such beneficiary to receive such payments, it may determine to pay
such amounts to the legal representative of the Executive, in which case the
Company shall not be under any further liability to anyone.  In the event that
such designated beneficiary or legal representative becomes a party to a legal
action to enforce or to recover damages for breach of this Agreement, or to
recover any amounts paid under or pursuant to this Agreement, regardless of the
outcome of such litigation, the Company shall pay their actual costs and
expenses of such litigation incurred during such designated beneficiary’s or
legal representative’s lifetime, including costs of investigation and reasonable
attorneys’ fees, plus interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, that the Company shall not be
required to pay such costs and expenses in connection with litigation to
determine the proper payee, among two or more claimants, of the payments
described in subparagraphs (a) and (c).”


6.  
Section 7 is revised to clarify the timing of payments.  As such, Section 7 of
the Agreement is hereby amended by adding the following language to the end
thereof:



“e.           Notwithstanding anything herein to the contrary, any payment
provided for under Section 7, including any Underpayment, shall be made by the
end of the year following the year in which the Executive remits the related
taxes.  In addition, payment with respect to the right to any expenses incurred
due to a tax audit or litigation addressing the existence or amount of a tax
liability shall be made by the end of the year following the year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation, no taxes are
remitted, the end of the year following the year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation.”


7.  
The Agreement is revised to reflect compliance with the Section 409A requirement
with respect to the timing of payments to specified employees.  As such, the
Agreement is hereby amended by adding the following language to the end thereof:



 
“12.
Time of Payment.  Notwithstanding anything herein to the contrary, in the event
that the Executive is determined to be a specified employee within the meaning
of Section 409A of the Code and the regulations and other guidance thereunder,
for purposes of any payment on termination of employment hereunder, payment(s)
shall be made or begin, as applicable, on the first payroll date which is more
than six months following the date of separation from service, to the extent
required to avoid any adverse tax consequences under Section 409A of the Code
and the regulations and other guidance thereunder.”





IN WITNESS WHEREOF, the undersigned have executed this Amendment this ____ day
of _________________, 2008 and effective on the first day of October 2008.




EXECUTIVE                                                                                                                   RALCORP
HOLDINGS, INC.




___________________________                                                                           By:
___________________________
                         C. G. Huber, Jr.,
                                                                                                                                                
Corporate Vice President,
                                                                                                                                                
General Counsel and Secretary












 


2925684.1


